Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 3/9/22 has been considered in full.

Drawings
The Drawings are acceptable as formal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahar et al. (2016/0102761 A1) in view of Berbett et al. (2002/0057522 A1).
Kuwahar et al. shows the following:
1. An actuator unit coupled to a switching mechanism that switches a shift range of an automatic transmission and configured to drive the switching mechanism (Figure 2), the actuator unit comprising: a motor (Figure 5) configured to generate a drive force for driving the switching mechanism; a control substrate 62 configured to control the motor; a connector 52 configured to connect a wire to the control substrate; a housing (Figure 4 shows a housing encasing the motor, and connector) that includes an opening (near 26a); a cover configured to cover the opening; wherein: the motor and the control substrate are positioned in a housing space defined by the housing and the cover (Figure 4 shows a housing encasing the motor, and connector); the control substrate is fixed to the housing (62 fixed at 63).
	Kuwahar et al. fails to show the shock absorbtion material and the location of the shock absorbtion material.
	Bernett et al. discloses an actuator for a disk drive which utilized a motor to spin the drive and control boards to control the drive and a shock absorbtion material 248 in the form of foam to protect the disk drive from shock; having indentions and holes (216 and above 248).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added shock absorbing material to the invention of Kuwahar et al. between the control board and the housing and motor connections for the purpose of providing shock absorbing abilities.  From Bernett et al. “[0034] The layer of energy absorbing foam 248 preferably has a thickness that is sufficient to fill substantially the entire gap between the PCBA 200 and the protective cover 230, thereby providing maximum cushioning when the protective cover 230 suffers an impact.”  Also note the holes for passing connectors 53 would be required in the shock absorbing material.

Claim(s) 1, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al. (2016/0102761 A1) in view of Berbett et al. (2002/0057522 A1).
Kuwahara et al. (2016/0102761 A1) in view of Berbett et al. (2002/0057522 A1) disclose the claimed subject matter as discussed above, but fail to disclose the material is a gel (Claims 6 and 7) or that the cover is magnetic (Claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a gel shock absorbing material to the invention of Kuwahar et al. for the purpose of providing shock absorbing abilities intended for the environment which provide a firmer shock absorbtion characteristic.  Further, the cover/body (104, 202, 230) are disclosed as cross hatched as metal and the use of of a magnetic body would be well within the level of skill in the art as magnetic material is generally cheaper (e.g. steel) than non-magnetic material (e.g. aluminum).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)

Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658